F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit

                                                                                JUL 8 1997
                      UNITED STATES COURT OF APPEALS
                                                                            PATRICK FISHER
                                                                                    Clerk
                                   TENTH CIRCUIT




 NALINI G. PREMSINGH, M.D.
 and CHRISMAN-SAWYER BANK, f/k/a
 FIRST CITY BANK,

               Plaintiffs-Appellants,                Case No. 96-3209

 v.                                                  (D.C. 95-2275-EEO)
                                                     (District of Kansas)
 UNUM LIFE INSURANCE COMPANY
 OF AMERICA,

               Defendant-Appellee.



                              ORDER AND JUDGMENT*



Before KELLY, HOLLOWAY, and HENRY, Circuit Judges.




      *
           This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Plaintiffs-appellants Nalini G. Premsingh, M.D. (“Dr. Premsingh”) and

Chrisman-Sawyer Bank, f/k/a First City Bank (“the Bank”) appeal the district court’s

decision granting summary judgment to defendant-appellee UNUM Life Insurance

Company of America (“UNUM”). We exercise jurisdiction under 28 U.S.C. § 1291, and

we presume familiarity with the underlying, undisputed facts, as stated by the district

court. See Premsingh v. UNUM Life Ins. Co. of Am., 929 F. Supp. 1391, 1393-94 (D.

Kan. 1996).

       On appeal, Dr. Premsingh and the Bank renew the arguments they raised in the

district court. The district court rejected these arguments in a thorough, well-written

opinion. In sum, the district court’s reasoning was as follows: First, the policy at issue in

this case unambiguously conditioned reinstatement upon payment of all premiums due for

past periods of lapsed coverage. See id. at 1395-96. Second, UNUM was not estopped

from denying coverage during the 1992-93 reinstatement process after having accepted

Dr. Premsingh’s overdue premium payment, because the policy’s reasonable requirements

for reinstatement had not been satisfied. See id. at 1396-98. Third and finally, no statute,

contract, or actions by UNUM gave it a duty to notify the Bank, as the assignee of Dr.

Premsingh’s right to receive benefits under the policy, that premium payments were

overdue. See id. at 1398-99.




                                              2
       We AFFIRM for substantially the same reasons. We DENY Dr. Premsingh and

the Bank’s Motion for Certification of the first two of the above three issues: there is

controlling precedent on these issues in the decisions of the Kansas Supreme Court and

Kansas Court of Appeals; therefore, the questions do not meet the requirements for

certification. See 10th Cir. R. 27.1; Kan. Stat. Ann. § 60-3201 (1994). The mandate shall

issue forthwith.



                                                  Entered for the Court,



                                                  Robert H. Henry
                                                  Circuit Judge




                                             3